DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: 
Claim 1, Line 4 recites “a second side the vehicle body”. It should read --a second side of the vehicle body--. 
Claim 13, Line 1 recites “plurality if apertures”. It should read --plurality of apertures--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gal (US 20100179691 A1).

Regarding claim 1, Gal discloses a vehicle body, the vehicle body defining a central longitudinal plane; a first wheel rotatably coupled to a first side of the vehicle body; a second wheel rotatably coupled to a second side the vehicle body, wherein each of the first wheel and the second wheel has a first height measured in a direction perpendicular to the central longitudinal plane (Gal, Page 4, Paragraph 0079, “Referring to FIG. 1, the robotic platform 10 of the invention comprises a body 38, which is essentially a hollow box having a rectangular cross-section, with drive wheels 22 mounted on axles 42 at each corner of the box” AND Fig. 1 [See vehicle body (38), and first and second wheels (22)]); a camera mount coupled to the vehicle body, wherein the camera mount is configured to removably couple to a camera device (Gal, Page 5, Paragraph 0090, “imaging sensor/s 52 is a video camera mounted on an electro mechanical mechanism of the PTZ (Pan Tilt Zoom) type which enables controlling the viewing angle” AND Page 7, Paragraph 0107, “If there is no PTZ camera mounted on the robotic platform, then window 82 can be used to display electronically magnified areas of the image displayed in window 78”); the camera mount has a second height measured in the direction perpendicular to the central longitudinal plane, and wherein the second height is less than the first height such that the camera mount does not extend outside of the first height (Gal, Page 5, Paragraph 0087, “As shown in FIG. 1, the imaging sensors are indented in relation to the wheels 22 so that the wheels 22 and tracks 20 will protect them from receiving direct blows when the platform 10 is thrown and as the platform travels” AND Fig. 1 (see 52)). 	 

Regarding claim 2, Gal further discloses the first height is defined between opposite ends of each of the first wheel and the second wheel, and wherein the second height is within the first height such that the camera mount does not extend out beyond the opposite ends of each of the first wheel and the second wheel (Gal, Page 5, Paragraph 0087, “As shown in FIG. 1, the imaging sensors are indented in relation to the wheels 22 so that the wheels 22 and tracks 20 will protect them from receiving direct blows when the platform 10 is thrown and as the platform travels” AND Fig. 1 (see 52)). 

Regarding claim 3, Gal further discloses the remote-controlled vehicle is configured to move along a ground surface at each of a first orientation and a second orientation, wherein the second orientation is different than the first orientation (Gal, Page 3, Paragraph 0071, “Once the case lands on the ground, communication 16 is established between the robotic platform 10 and the remote control station 12… thereby allowing robotic platform 10 to perform its mission with either side up.”). 

Regarding claim 4, Gal further discloses the first orientation positions the central longitudinal plane parallel to the ground surface, wherein the second orientation positions the central longitudinal plane parallel to the ground surface, and wherein the second orientation is rotated one hundred and eighty degrees about the central longitudinal plane from the first orientation (Gal, Page 3, Paragraph 0071, “thereby allowing robotic platform 10 to perform its mission with either side up.”). 

Regarding claim 5, Gal further discloses the second height is within the first height such that the camera mount does not extend out beyond opposite ends of each of the first wheel and the second wheel in both the first orientation and the second orientation (Gal, Page 5, Paragraph 0087, “As shown in FIG. 1, the imaging sensors are indented in relation to the wheels 22 so that the wheels 22 and tracks 20 will protect them from receiving direct blows when the platform 10 is thrown and as the platform travels” AND Fig. 1 (see 52)). 

 Regarding claim 11, Gal further discloses a wireless receiver located at the vehicle body (Gal, Page 6, Paragraph 0100, “the platform 10 further comprises means that enable elevating different sensors, such as an imaging sensor or a microphone, or other components, e.g. antenna 58”); the wireless receiver is configured to receive a wireless vehicle movement command signal from a remote controller, and wherein, in response to the received wireless vehicle movement command signal, the remote-controlled vehicle is configured to cause at least one of the first wheel and the second wheel to rotate relative to the vehicle body (Gal, Page 4, Paragraph 0085, “A communication assembly comprising a transmitter and a receiver for carrying out two-way communication with the remote control station and/or other robotic platforms is also located within the body of robotic platform 10” AND Page 7, Paragraph 0100-0111, “FIG. 4 shows one embodiment of the graphic user interface (GUI) 70 of the remote control station 12. Interface 70 is used for controlling and navigating robotic platfom110 by means of appropriate GUI buttons on control bar 72 and input means… the display screen/GUI is a touch screen and the user merely has to touch the screen in one of the displayed images 74,78 to indicate the direction in which he wants the platform to move. The software in the processor of the remote control station automatically converts the touch on the screen into commands that are sent to the mobile platform to control the drive motors and steer the platform”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Brubaker (US 5481257 A).

Regarding claim 6, Gal does not teach a mount arm coupling the camera mount to the vehicle body, wherein the vehicle body includes a recessed mount receptacle that extends into the vehicle body, and wherein the mount arm couples the camera mount to the vehicle body within the recessed mount receptacle. 
Brubaker teaches a mount arm coupling the camera mount to the vehicle body, wherein the vehicle body includes a recessed mount receptacle that extends into the vehicle body, and wherein the mount arm couples the camera mount to the vehicle body within the recessed mount receptacle (Brubaker, Col. 24, Lines 17-28, “components of the camera module serve more than one function. The integral ball joint mount 362 which accepts the tripod swivel mount ball 364 is an example. This component, located near the center of gravity of the camera module 2, also places it near the center of the printed circuit boards 352, 354, attached to the removable core assembly 378. When in place, it spans the interior space” AND Fig. 1 (Element 2 [camera module], Element 4 [Vehicle body]) Fig. 20 (Elements 362 and 364 [ball joint and arm])).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Gal with a recessed mount receptacle that extends into the vehicle body and a mount arm that couples the camera to the vehicle body in the recessed mount receptacle of Brubaker in order to place the center of gravity of the mount arm near the center of gravity of the camera module and transmit loads to the other side of the camera module structure. By having the center of gravity of the mount arm near the center of gravity of the camera module, the mount arm is more balanced. The mount arm is able to rotate more freely to different angles and also hold its position more easily. At the same time, by having the camera and mount inside of a recessed receptacle, the loads induced by the camera and mount arm are transmitted to the physical structure of the camera module, making it more stable. For example, when the vehicle bounces, loads would be transmitted to the camera module structure. As stated in Brubaker, “The integral ball joint mount 362 which accepts the tripod swivel mount ball 364 is an example. This component, located near the center of gravity of the camera module 2, also places it near the center of the printed circuit boards 352, 354, attached to the removable core assembly 378. When in place, it spans the interior space transmitting the loads of tripod use to the other side of the 25 case 338” (Brubaker, Col. 24, Lines 22-25). 

	Regarding claim 7, the combination of Gal and Brubaker, as applied to claim 6 above, teaches the mount arm includes a first mount arm end and a second, opposite mount arm end, wherein the first mount arm end is coupled to the vehicle body within an interior of the vehicle body, and wherein the second mount arm end includes a ball joint that is coupled to the camera mount so as to permit the camera mount to pivot relative to the vehicle body (Brubaker, Col. 24, Lines 17-28, “components of the camera module serve more than one function. The integral ball joint mount 362 which accepts the tripod swivel mount ball 364 is an example. This component, located near the center of gravity of the camera module 2, also places it near the center of the printed circuit boards 352, 354, attached to the removable core assembly 378. When in place, it spans the interior space” AND Fig. 1 (Element 2 [camera module], Element 4 [Vehicle body]) Fig. 20 (Elements 362 and 364 [ball joint and arm])).  

	Regarding claim 8, the combination of Gal and Brubaker, as applied to claim 6 above, teaches the ball joint is located within the recessed mount receptacle (Brubaker, Col. 24, Lines 17-28, “components of the camera module serve more than one function. The integral ball joint mount 362 which accepts the tripod swivel mount ball 364 is an example. This component, located near the center of gravity of the camera module 2, also places it near the center of the printed circuit boards 352, 354, attached to the removable core assembly 378. When in place, it spans the interior space” AND Fig. 1 (Element 2 [camera module], Element 4 [Vehicle body]) Fig. 20 (Elements 362 and 364 [ball joint and arm])).  

	Regarding claim 9, the combination of Gal and Brubaker, as applied to claim 6 above, teaches a coupling element, together with the mount arm, coupling the camera mount to the vehicle body, wherein the coupling element is received at the recessed mount receptacle and the ball joint of the mount arm extends through an aperture of the coupling element (Brubaker, Col. 24, Lines 17-28, “components of the camera module serve more than one function. The integral ball joint mount 362 which accepts the tripod swivel mount ball 364 is an example. This component, located near the center of gravity of the camera module 2, also places it near the center of the printed circuit boards 352, 354, attached to the removable core assembly 378. When in place, it spans the interior space transmitting the loads of tripod use to the other side of the case 338. It is secured by a screw threaded ring 380 installed from the outside.” AND Fig. 20 (Elements 362, 364, and 380 [coupling element])).  

	Regarding claim 10, the combination of Gal and Brubaker, as applied to claim 6 above, teaches the coupling element includes a perimeter that meshes with a perimeter of a surface of the vehicle body defining the recessed mount receptacle (Brubaker, Col. 24, Lines 17-28, “When in place, it spans the interior space transmitting the loads of tripod use to the other side of the case 338. It is secured by a screw threaded ring 380 installed from the outside.” AND Fig. 20 (Element 380 [coupling element])).  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Bruner (US 20060237239 A1).

Regarding claim 12, Gal teaches components for an electronics tray, consisting of: a motive source for the remote-controlled vehicle, a wireless receiver, and a processing means (Gal, Page 4, Paragraphs 0079-0085, “The motor and gear train are located inside the body 38 of the platform… a receiver for carrying out two-way communication with the remote control station and/or other robotic platforms is also located within the body of robotic platform 10” AND Page 6, Paragraph 0102, “implemented by the processor in the body of the platform using multiplexing technology. The use of an on-board processor using multiplexing technology enables carrying out a number of sophisticated functions”).  
Gal does not teach an electronics tray and wherein the electronics tray is positioned within the vehicle body in a stacked arrangement with a power source for the remote-controlled vehicle.
Bruner teaches an electronics tray and wherein the electronics tray is positioned within the vehicle body in a stacked arrangement with a power source for the remote-controlled vehicle (Bruner, Page 6, Paragraph 0055, “This mating tray 106 receives its electrical power from the power cell 7 stored in the center of the universal chassis 17 for stability and proper center of gravity.” AND Fig. 1).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Gal with an electronics tray in a stacked arrangement with a power source for the vehicle of Bruner in order to maintain stability and a proper center of gravity. The electronics tray and the power source are both located in the center of the vehicle and in a stacked arrangement. This keeps the center of gravity near the center of the vehicle which maintains its stability from tipping over. As stated in Bruner, “This mating tray 106 receives its electrical power from the power cell 7 stored in the center of the universal chassis 17 for stability and proper center of gravity” (Bruner, Page 6, Paragraph 0055, and Fig. 1). 

Regarding claim 13, the combination of Gal and Bruner, as applied  to claim 12 above, teaches the electronics tray includes a plurality if apertures along a base of the electronics tray (Bruner, Pages 4-5, Paragraph 0049, “Furthermore, as shown in FIG. 1 and in FIG. 6, mounting tray port(s) 132 align and engage with universal vehicle assembly alignment fasteners 111” AND Fig. 6 (label 132)).  

Regarding claim 14, the combination of Gal and Bruner, as applied  to claim 12 above, teaches the vehicle body includes a plurality of corner posts at an interior portion of the vehicle body, and wherein the electronics tray includes a plurality of post receptacles, complementary to the plurality of corner posts, interfacing with a respective corner post of the plurality of corner posts (Bruner, Pages 4-5, Paragraph 0049, “Furthermore, as shown in FIG. 1 and in FIG. 6, mounting tray port(s) 132 align and engage with universal vehicle assembly alignment fasteners 111” AND Fig. 6 (label 132)).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Liu (CN 105984541 A).

Regarding claim 15, Gal does not teach the vehicle body includes a carrying coupling, wherein the carrying coupling defines a recessed cutout at the vehicle body and the carrying coupling includes a carrying coupling element that is configured to couple to a complementary coupling element of a carrying member so as to allow the remote-controlled vehicle to be transported via the carrying member.
Liu teaches the vehicle body includes a carrying coupling, wherein the carrying coupling defines a recessed cutout at the vehicle body and the carrying coupling includes a carrying coupling element that is configured to couple to a complementary coupling element of a carrying member so as to allow the remote-controlled vehicle to be transported via the carrying member (Liu, Pages 9-10, Paragraphs 3-1, “one end of the strings (such as nylon fishing line or wire) connected with handle, winder(such as measuring scale mechanism) and the other end is connected with the vehicle body and wound on the rotary reset; the winder is set in the locomotive or set on the handle. shown in the figure, is pulled by hand on the vehicle body has a handle, and then pulled out, strings stretched to facilitate carrying or dragging body, reduces the frequent bending and by hand to contact (close to easily accessible road mud)” AND Fig. 8).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Gal with a carrying coupling element attached to the vehicle body to allow the vehicle to be carried of Liu in order to reduce bending over to pick up the vehicle and also reduce contacting dirt or mud when picking up the vehicle. When the vehicle of Gal has completed its mission, which includes traveling over dirty terrain such as mud or dirt, the vehicle the mud or dirt will stick to the chassis and wheels of the vehicle. Using a string to carry the vehicle reduces the number of times needed to bend over and pick up the vehicle while also keeping hands free of dirt. As stated in Liu, “strings stretched to facilitate carrying or dragging body, reduces the frequent bending and by hand to contact (close to easily accessible road mud)” (Liu, Pages 9-10, Paragraphs 3-1). 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Deng (US 20170176987 A1).

Regarding claim 16, Gal teaches a remote-controlled vehicle body, the vehicle body defining a central longitudinal plane, a first wheel rotatably coupled to the vehicle body, wherein the first wheel has a first height measured in a direction perpendicular to the central longitudinal plane (Gal, Page 4, Paragraph 0079, “Referring to FIG. 1, the robotic platform 10 of the invention comprises a body 38, which is essentially a hollow box having a rectangular cross-section, with drive wheels 22 mounted on axles 42 at each corner of the box”); a camera mount coupled to the vehicle body, wherein the camera mount is configured to removably couple to a camera device (Gal, Page 5, Paragraph 0090, “imaging sensor/s 52 is a video can1era mounted on an electro mechanical mechanism of the PTZ (Pan Tilt Zoom) type which enables controlling the viewing angle” AND Page 7, Paragraph 0107, “If there is no PTZ camera mounted on the robotic platform, then window 82 can be used to display electronically magnified areas of the image displayed in window 78”); the camera mount has a second height measured in the direction perpendicular to the central longitudinal plane, and wherein the second height is less than the first height (Gal, Page 5, Paragraph 0087, “As shown in FIG. 1, the imaging sensors are indented in relation to the wheels 22 so that the wheels 22 and tracks 20 will protect them from receiving direct blows when the platform 10 is thrown and as the platform travels” AND Fig. 1 (see 48 and 52)); and a remote controller comprising: a controller body, a movement input configured to receive user input thereat indicating a movement command for the remote-controlled vehicle (Gal, Pages 6-8, Paragraphs 0103-0114, “The remote station can be a dedicated unit or can be a standard device, such as a laptop PC or band-held personal digital assistant, provided with appropriate software… Navigational instructions can be given to the robotic platform by means of conventional means such as a joy stick, GUI buttons, of a mouse”).  
Gal does not teach a holding arm including a retainer contact configured to contact a wireless communication device received at the controller body; the holding arm is movable relative to the controller body so as to adjust a distance between the retainer contact and the controller body. 
Deng teaches a holding arm including a retainer contact configured to contact a wireless communication device received at the controller body (Deng, Page 3, Paragraph 0036-0037, “the retaining device comprises a clamping mechanism and a communication mechanism, the clamping mechanism is provided with a clamping space, and the communication mechanism is movably connected to the clamping mechanism and is able to be received in the clamping space”); the holding arm is movable relative to the controller body so as to adjust a distance between the retainer contact and the controller body (Deng, Page 3, Paragraph 0036-0037, “the retaining device comprises a clamping mechanism and a communication mechanism, the clamping mechanism is provided with a clamping space, and the communication mechanism is movably connected to the clamping mechanism and is able to be received in the clamping space” AND Fig. 8 (holding arm mapped to element 3430), (Retainer contact mapped to element 3433)).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Gal with a retainer contact and a holding arm configured to hold a wireless communication device on a controller of Deng in order to view images sent by the camera on the vehicle while using the controller. The wireless communication device on the controller can be wirelessly connected to the camera on the vehicle. The user can then operate the controller while also viewing images sent by the vehicle to the wireless communication device on the controller at the same time. As stated in Deng, “Usually, a photographer controls the aerial vehicle to fly via a remote controller; in order to view the shooting effect in time, it is needed to install a display device such as a display or a mobile phone on the remote controller” (Deng, Page 1, Paragraph 0003).

Regarding claim 17, the combination of Gal and Deng teaches the controller body includes a communication device mount surface that extends out from a communication device support surface at the controller body (Deng, Page 4, Paragraph 0053, “and the retaining device 100 comprises a support mechanism 10, a clamping mechanism 30 arranged on the support mechanism 10” AND Fig. 1 (mount surface mapped to element 30), (support surface mapped to element 10)); and is configured to removably receive and support the wireless communication device received at the controller body (Deng, Page 4, Paragraph 0053, “the clamping mechanism 30 is used for installing a display device such as a mobile phone or a display”); the holding arm is movable relative to the controller body so as to adjust a distance between the retainer contact and the communication device mount surface (Deng, Page 3, Paragraph 0036-0037, “the retaining device comprises a clamping mechanism and a communication mechanism, the clamping mechanism is provided with a clamping space, and the communication mechanism is movably connected to the clamping mechanism and is able to be received in the clamping space” AND Fig. 8 (holding arm mapped to element 3430), (Retainer contact mapped to element 3433)). 

Regarding claim 18, the combination of Gal and Deng teaches the holding arm is movable between a first holding arm position and a second holding arm position, the second holding arm position being further from the controller body than the first holding arm position, and wherein the holding arm is biased to the first holding arm position (Deng, Page 8, Paragraph 0081, “a wind spring or an elastic bush, one end of the elastic member is connected to the connecting assembly 32, and the other end thereof abuts against the movable assembly 34 so as to provide a restoring force for the movement of the movable assembly 34, or provide a clamping force when the movable assembly 34 is in the working state so that the movable assembly 34 can retain display devices of different sizes” AND Fig. 8 (holding arm mapped to element 3430)).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gal and Deng, as applied to claim 16 above, and further in view of Takahashi (US 6378653 B1).

Regarding claim 19, the combination of Gal and Deng, as applied to claim 16 above, does not teach the movement input is configured to receive user input to change from a first movement speed setting for the remote-controlled vehicle to a second movement speed setting for the remote-controlled vehicle, wherein the first movement speed setting corresponds to a first range of speeds for movement commands received at the movement input, wherein the second movement speed setting corresponds to a second range of speeds for movement commands received at the movement input, and wherein the first range of speeds is a narrower range than the second range of speeds.
Takahashi teaches the movement input is configured to receive user input to change from a first movement speed setting for the remote-controlled vehicle to a second movement speed setting for the remote-controlled vehicle, wherein the first movement speed setting corresponds to a first range of speeds for movement commands received at the movement input, wherein the second movement speed setting corresponds to a second range of speeds for movement commands received at the movement input, and wherein the first range of speeds is a narrower range than the second range of speeds (Takahashi, Cols. 6-7, Lines 28-25, “the travel speed of the chassis 11 Set to a two-speed range as above, a speed limit corresponding to the position of the work platform 19 may be set ahead of time. For example, the travel speed range may be set so as to be narrower (that is, so that the maximum obtainable speed will be lower) the greater is the amount of deployment of the boom 15”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Gal and Deng with vehicle speed range settings where the first range of speeds is a narrower range than the second range of speeds of Takahashi in order to limit the load experienced by the vehicle chassis while keeping the camera more stable. When the travel speed of the machine is high, there will be a large load applied to the vehicle structure when the machine comes to a stop. This problem can be solved by reducing the maximum travel speed or slowing down the vehicle by reducing the range of speeds. As stated in Takahashi, “For example, the travel Speed range may be set so as to be narrower (that is, so that the maximum obtainable speed will be lower) the greater is the amount of deployment of the boom 15 (particularly the amount to the side). Here again, a worker on the work platform 19 can be prevented from being Subjected to a large impact if the chassis 11 travel comes to a stop” (Takahashi, Col. 7, Lines 15-22). By reducing the range of speeds, the camera mount on the RC vehicle can also be more stable. Because the vehicle is traveling slower, the ball and socket joint on the camera mount will be less likely to rotate or shift, and the camera will also record less “bouncy” recordings. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gal and Deng, as applied to claim 16 above, and further in view of Zhan (CN 105563451 B). 

Regarding claim 20, the combination of Gal and Deng, as applied to claim 16 above, does not teach the controller body further includes a command input that, when actuated by a user, causes the remote controller to generate a light command signal for turning a light source at the remote-controlled vehicle on/off.
Zhan teaches the controller body further includes a command input that, when actuated by a user, causes the remote controller to generate a light command signal for turning a light source at the remote-controlled vehicle on/off (Zhan, Pages 4-5, Paragraph 11-1, “outside of the robot main body is provided with an LED lamp, the LED lamp is provided with a control key-press of remote controller on the remote”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Gal and Deng with a light source on the vehicle which can be activated by the remote controller of Zhan in order to provide illumination when it is dark at night. When the vehicle of Gal is on a mission, it will also need to be able to see when it gets dark at night, otherwise, the camera will not be able to see clearly. As stated in Zhan, “the LED lamp 4 set in front of the box body 1 plays a role of illumination at night” (Zhan, Page 9, Paragraph 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669